Citation Nr: 0947732	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  05-00 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include delusional disorder, jealous/persecutory 
type, paranoid delusional disorder, and delusional disorder, 
mixed type.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) recently held that a claimant without 
medical expertise cannot be expected to precisely delineate 
the diagnosis of his mental illness.  Clemons v. Shinseki, 23 
Vet. App. 1, 4-5 (2009).  As the Veteran files a claim for 
the affliction his mental condition, whatever that is, causes 
him, VA must construe the claim to include any and all of the 
Veteran's currently diagnosed psychiatric disabilities.  Id.  
Here, the Veteran filed a claim for entitlement to service 
connection for a mental disorder.  The medical evidence of 
record indicates that the Veteran has been diagnosed with 
delusional disorder, jealous/persecutory type, and paranoid 
delusional disorder.  He also has received a provisional 
diagnosis of delusional disorder, mixed type.  Therefore, the 
Board has recharacterized the issue on appeal as indicated 
above to include these conditions.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, appellate review of the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder at this time would be premature.  Although the Board 
sincerely regrets the additional delay, a remand is necessary 
to ensure that there is a complete record upon which to 
decide the Veteran's claim so that he is afforded every 
possible consideration.

VA has a duty to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(1) (2009).  Here, the claims file reflects that 
there may be additional relevant treatment records regarding 
the Veteran's claim which have not been obtained.  When the 
Veteran submitted his claim in May 2003, he indicated that he 
had received treatment for a mental disorder at the VA 
Hospital in Birmingham, Alabama.  He again referenced his 
treatment at "the VA Hospital" in a May 2003 statement.  
The February 2004 rating decision, however, notes that no 
treatment records regarding the Veteran are available from VA 
Medical Centers in Alabama.  The basis for this statement is 
unclear to the Board, as a review of the claims file does not 
reveal that a request for the Veteran's VA treatment records 
was ever made.  The claims file also does not reveal that the 
Veteran was notified of VA's inability to obtain these 
records.  As such, there is no indication that an attempt to 
obtain and associate the Veteran's VA treatment records with 
the claims file would be fruitless.  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  A remand thus is necessary so 
that attempts may be made to obtain the Veteran's treatment 
records from VA facilities in Alabama, including but not 
limited to those in Birmingham, Alabama.

VA also is required, once it undertakes the effort to provide 
an examination when developing a service-connection claim, 
even if not statutorily obligated to do so, to provide an 
adequate examination or, at a minimum, notify the claimant 
why one will not or cannot be provided.  Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  The record reflects that the 
Veteran was afforded a VA examination regarding his claim in 
June 2004.  The examiner provisionally diagnosed the Veteran 
with delusional disorder, mixed type, and opined that this 
condition was not caused by his service.  In making this 
diagnosis and opinion, however, the examiner noted that the 
lack of medical records going back to the early 1990s was 
significant in his diagnosis being provisional.  Therefore, 
any claimed medical records from a VA medical facility in 
1990 may have an effect on the Veteran's claim.  The Board 
notes that to ensure adequacy, any treatment records or other 
evidence collected during the course of this remand may 
require consideration in another examination.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate 
with the claims file all outstanding VA 
treatment records pertaining to the 
Veteran from VA facilities in Alabama, 
including but not limited to those in 
Birmingham, Alabama.  All attempts to 
obtain the records must be documented 
in the claims file.  If no such records 
exist, the claims file should be 
documented and the Veteran should be 
notified accordingly.

2.  After the above development is 
completed, review the Veteran's claims 
file and undertake any additional 
development indicated.  This may 
include obtaining and associating with 
the claims file any additional 
pertinent records identified by the 
Veteran during the course of this 
remand.  It also may include, if 
necessary, another VA examination and 
opinion to synthesize any new evidence 
in determining the nature, extent, 
onset, and etiology of any psychiatric 
disorder found to be present.

3.  Thereafter, readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal is not granted, the Veteran 
and his representative should be 
provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


